Citation Nr: 1503133	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2014, the Veteran and his spouse testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the claims file.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he was exposed to acoustic trauma while at the firing range and while working as an air policeman near jet engines on the flight line in service.  The Veteran contends in his November 2014 hearing testimony that he was not afforded any hearing protection while performing these duties.  Both the Veteran and his wife testified that the Veteran began experiencing symptoms of hearing loss in service.  In a March 2013 statement, the Veteran's wife said the Veteran's hearing "keeps getting worse as the years have passed."

In December 2011, the Veteran was afforded a VA audiology examination where he was diagnosed with bilateral sensorineural hearing loss.  The VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner noted that the Veteran's November 1955 separation examination showed that he scored 15/15 on a whispered voice test, but that the examination did not provide puretone readings.  Further, the examiner stated that because of the passage of time "so many years later," she could not determine the etiology without resort to speculation.

Most of the Veteran's service treatment records are unavailable.  See June 2006 Formal Finding on the Unavailability of Complete Service Records.  However, the Veteran is competent to report symptoms capable of lay observation such as hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In reaching her conclusion, the examiner did not consider the Veteran's competent and credible lay assertions concerning the onset of his hearing loss.  Thus, the VA examiner's supporting rationale was incomplete.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

An addendum opinion should be obtained to address whether or not the Veteran's hearing loss was caused by noise exposure in service, and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the examiner who provided the December 2011 opinion (or another appropriate examiner if that examiner is unavailable) to provide an addendum opinion that addresses the current nature and likely etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted. 

If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary,  and review of the record, the examiner is requested to address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any current diagnosed hearing loss had its onset in service or is otherwise related to noise exposure in service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In providing the opinion, the examiner should address the Veteran's reports of noise exposure while on the firing range and while on duty along the flight line in service, as well as statements by the Veteran's wife attesting to the Veteran's progressively worsening hearing loss since service. 

The examiner is reminded that lack of a diagnosis of hearing loss in the Veteran's service treatment records is not fatal to his claims.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




